t c memo united_states tax_court cc f western operations limited_partnership cc f investors inc tax_matters_partner petitioner v commissioner of internal revenue respondent docket no filed date william f nelson and peter j genz for petitioner dana bf hundrieser and lawrence c letkewicz for respondent memorandum opinion cohen judge respondent issued a notice of final_partnership_administrative_adjustment fpaa for for cc f western operations limited_partnership western cc f investors inc petitioner the designated tax_matters_partner for western filed a petition_for_readjustment of partnership items under code sec_6226 after concessions the sole remaining issue is whether disclosures made in the federal_income_tax returns of western and of partnerships in which western owned interests were adequate to apprise respondent of the nature and amount of omitted items and thereby to preclude the application of the 6-year period of limitations under section c this issue is before the court on cross-motions for summary_judgment pursuant to rule the record shows and the parties agree that there is no genuine issue of material fact unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background western is a delaware limited_partnership whose principal_place_of_business was boston massachusetts petitioner is a corporation organized under delaware law western’s sole activity was selling to a third-party buyer western’s 84-percent partnership interests in cc f bellevue office investment co bellevue cc f cabot plaza ii investment co cabot plaza cc f chatsworth investment co chatsworth cc f diamond bar investment co diamond bar cc f issaquah i investment co issaquah cc f mira loma investment co mira loma and cc f topanga investment co topanga western’s 99-percent partnership interests in cc f vacant land associates i vacant land i cc f vacant land associates ii vacant land ii cc f vacant land associates iii vacant land iii cc f vacant land associates iv vacant land iv and cc f vacant land associates v vacant land v and percent of the outstanding_stock of cc f stadium properties inc stadium the sale occurred in two phases the first on date and the second on date the agreement with the third-party purchaser required that the underlying property of each partnership be free and clear of all debt following the closing thus a portion of the proceeds paid into escrow was applied to pay off all debt at the closing of the sale on date petitioner timely filed for western a form_1065 u s partnership return of income for petitioner incorrectly reported a sec_1231 loss of dollar_figure from the sale of the partnership interests the sale of stadium stock was listed separately the reported loss from the sale of the partnership interests was based on a reported amount_realized of dollar_figure and basis of dollar_figure however the sale actually resulted in an aggregate net gain of dollar_figure the partnerships that were sold by western also filed tax returns for except for bellevue each partnership that was conveyed included a statement with its return as follows the above named partnership entity was terminated under regulation sec_1_708-1 on date of sale when both the for vacant lands i through v cc f western operations l p federal identification_number and the for vacant lands i through v partner sold their entire interests in the partnership to an unrelated party bellevue did not identify itself as having been sold to an unrelated third party during each partnership that was conveyed attached to its federal_income_tax return a schedule_k-1 for each of its partners on line b of the schedules k-1 of western the partnerships listed western’s share of partnership liabilities in the following amounts bellevue s big_number cabot plaza chatsworth big_number diamond bar big_number issaguah big_number mira loma topanga big_number vacant land i big_number vacant land ii big_number vacant land iii big_number vacant land iv big_number vacant land v big_number total dollar_figure neither the federal_income_tax return of western nor the returns of the partnerships that were conveyed disclosed that the third-party purchaser paid or assumed western’s liabilities on date more than years but less than years from the date of filing of western’s return respondent sent the fpaa to petitioner determining that there was unreported gain on the sale of the partnership interests discussion under the general_rule set forth in sec_6501 the internal_revenue_service is required to assess tax or send a notice_of_deficiency within years after a federal_income_tax return is filed see sec_6501 in the case of a tax imposed on partnership items however section sets forth special rules to extend the period of limitations prescribed by sec_6501 in situations where the partnership tax_return was filed later than an individual partner’s return see sec_6501 114_tc_533 section provides in pertinent part sec a general_rule --except as otherwise provided in this section the period for assessing any_tax imposed by subtitle a with respect to any person which is attributable to any partnership_item or affected_item for a partnership taxable_year shall not expire before the date which i sec_3 years after the later of-- the date on which the partnership return for such taxable_year was filed or the last day for filing such return for such year determined without regard to extensions c special rule in case of fraud etc -- substantial omission_of_income --if any partnership omits_from_gross_income an amount properly includible therein which is in excess of percent of the amount of gross_income stated in its return subsection a shall be applied by substituting years for years section like other statutes of limitation receives strict construction in favor of the government when taxpayers seek to have it applied to bar the government’s rights see 464_us_386 e i du pont de n264_us_456 rhone-poulenc surfactants specialties v commissioner supra pincite in drafting section congress did not intend to create a completely separate statute_of_limitations for assessments attributable to partnership items see rhone-poulenc surfactants specialties v commissioner supra pincite instead section merely supplements sec_6501 and although section does not repeat all of the terms and provisions already set forth in sec_6501 the adequate_disclosure provision of sec_6501 e a 1s encompassed in section c consequently the precedents interpreting sec_6501 e a are equally applicable to section c sec_6501 e a states in determining the amount omitted from gross_income there shall not be taken into account any amount which is omitted from gross_income stated in the return if such amount is disclosed in the return or in a statement attached to the return in a manner adequate to apprise the secretary of the nature and amount of such item emphasis added petitioner contends that the federal_income_tax return and the federal_income_tax returns of the partnerships that were conveyed supplied respondent with a clue as to the nature and amount of gain that was omitted from the western return and thus the 6-year period of limitations under section c does not apply petitioner concedes that the omitted gain from the sale of the partnership interests exceed sec_25 percent of the amount of gross_income stated in the federal_income_tax return of western respondent argues that neither the return nor the returns of the partnerships that were conveyed provide adequate_disclosure and therefore the 6-year period of limitations is applicable respondent concedes that the federal_income_tax returns of the partnerships that were conveyed should be considered along with the tax_return of western for purposes of determining whether an adequate_disclosure has been made see 46_tc_630 in 357_us_28 the supreme court although interpreting sec_275 i r c the predecessor of sec_6501 specifically stated that the result that it reached is in harmony with the language of sec_6501 e a we think that in enacting sec_275 congress manifested no broader purpose than to give the commissioner an additional years now to investigate tax returns in cases where because of a taxpayer’s omission to report some taxable item the commissioner is at a special disadvantage in detecting errors in such instances the return on its face provides no clue to the existence of the omitted item on the other hand when as here the understatement of a tax arises from an error in reporting an item disclosed on the face of the return the commissioner is at no such disadvantage id pincite emphasis added this court has held that in setting out the clue standard the supreme court did not mean a clue sufficient to intrigue the likes of sherlock holmes or a clue that involved a detailed revelation of each and every underlying fact see quick trust v commissioner 54_tc_1336 affd 444_f2d_90 8th cir disclosure of omitted material can be adequate without disclosing exact dollar amounts see 64_tc_460 the proper application of the rule is whether the need for an adjustment is reasonably apparent from the face of the federal_income_tax return see id pincite the federal_income_tax return of western informed respondent that a sale of partnership interests had occurred and that petitioner had used an amount_realized egual to dollar_figure in reporting gain petitioner claims that statements in the returns for the partnerships that were conveyed clearly disclose that western at the time of sale was liable for dollar_figure of combined debt petitioner argues that because payment or assumption of debt by a purchaser is includable in the amount_realized respondent should have been on notice that the actual amount_realized might be equal to or greater than the debt of western and therefore was understated by at least dollar_figure in the calculation of the loss on the federal_income_tax return petitioner’s argument assumes that it is reasonable to expect an agent for the internal_revenue_service to sort through unique and different partnership tax returns to find each schedule_k-1 issued specifically for western and to tally all of western’s nonrecourse and other liabilities petitioner’s argument then assumes that an agent should be able to compare the amount of liabilities to the disclosed amount_realized on the federal_income_tax return of western and glean from that comparison that the amount_realized is understated by the difference between the total liabilities listed on the schedules k-1 and the amount reported on the return of western petitioner’s argument surpasses the bounds of reasonableness the purpose behind the adequate_disclosure doctrine is to allow the commissioner an extra years to assess a deficiency in situations where a taxpayer’s failure to report income puts the commissioner at a special disadvantage in detecting errors see colony inc v commissioner supra pincite the omission in this case created just that type of disadvantage presumably even the sophisticated preparers of the returns who were familiar with -- - the details of the transactions did not recognize that substantial income was omitted colony inc v commissioner supra upon which petitioner relies heavily does not support petitioner’s arguments colony involved the interplay between gross_receipts and gross_income all of the receipts of a sale of real_property had been disclosed but cost_of_goods_sold had been overstated under these circumstances the supreme court held that there was not an omission from gross_income within the meaning of the applicable statute because in computing the 25-percent threshold congress intended omission of gross_income to refer to an understatement of amount_realized rather than net gain see id pincite our holding is consistent with the decision of this court in estate of knox v commissioner tcmemo_1961_129 revd on another issue 323_f2d_84 5th cir in estate of knox a corporation owning real_property was liquidated and the assets were distributed to the shareholders because an election was not filed within days after the adoption of the plan_of_liquidation the distribution that was received by the shareholders should have been reported as income on their individual tax returns the taxpayer a 60-percent shareholder failed to include the distribution in income the taxpayer failed to report that the corporation had been liguidated on her income_tax return but attached a schedule claiming that the taxpayer had acquired a 60-percent interest_in_real_property and was entitled to a depreciation deduction for percent of the improvements the commissioner sent a notice_of_deficiency after the expiration of the 3-year period of limitations the taxpayer argued that her reporting of depreciation fully apprised the commissioner of all of the facts necessary to make a determination of deficiency this court held however that such reporting was not adequate because there was no mention of the liguidation of the corporation on the tax_return see id our holding is also consistent with the opinion of the court_of_appeals in 392_f2d_680 5th cir in phinney a taxpayer incorrectly claimed a stepped-up_basis in her one-half interest in a community-owned installment note issued in exchange for stock the full value of the note had been included in the estate of her deceased husband for estate_tax purposes when the note was paid in full the taxpayer reported on her individual_income_tax_return that the amount collected was a sale of stock with an amount_realized equal to basis when the commissioner disallowed the stepped-up_basis more than years but less than years after the taxpayer filed her return the taxpayer argued that she had adequately disclosed the transaction on her federal_income_tax return the court_of_appeals held that the taxpayer had not given the commissioner a chance to challenge the taxpayer’s contentions because the taxpayer had failed to mention the stepped-up_basis anywhere in the return see id pincite like the taxpayers in estate of knox and phinney petitioner has failed to provide enough information to allow an examining agent to reasonably identify the underreporting of gain in order to qualify for relief under the adequate_disclosure exception to section c the disclosures on the return have to be more directly related to the omitted income than what was disclosed by petitioner we have considered all remaining arguments made by petitioner for a result contrary to that expressed herein and to the extent not discussed above they are irrelevant or without merit respondent’s motion for summary_judgment will be granted and petitioner’s motion for summary_judgment will be denied to reflect the foregoing an appropriate order and decision will be entered
